


116 S4281 IS: To require a report to Congress on certain efforts in connection with the financial management systems of the Department of Defense. 
U.S. Senate
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4281
IN THE SENATE OF THE UNITED STATES

July 22, 2020
Mr. Grassley introduced the following bill; which was read twice and referred to the Committee on Armed Services

A BILL
To require a report to Congress on certain efforts in connection with the financial management systems of the Department of Defense. 


1.Report to Congress on certain efforts in connection with the financial management systems of the Department of Defense
(a)Report requiredNo later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the progress of the Department of Defense in modernizing its financial management enterprise. (b)ElementsThe report required by subsection (a) shall include following:
(1)A description of the actions taken by the Department of Defense as part of the implementation of the Digital Modernization Strategy to modernize the data, architecture, and systems comprising its financial management enterprise.  (2)The name of each financial management system in use by the Department, and an annotation of the data for which such system is the official system of record.
(3)The anticipated date of retirement for each system named pursuant to paragraph (2) that is planned to be retired. (4)A summary of the retirement plan for any system that will be retired, including the manner in which data in such system will be transferred to a different system.
(5)In the case of a system that is not planned for retirement, a justification of the determination not to retire such system. (6)The amount spent by the Department on operating and maintaining financial management systems during the 5 fiscal years ending with fiscal year 2020.
(7)The amount spent by the Department on acquiring or developing new financial management systems during such 5 fiscal years.   